



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Lo Verde, 2019 ONCA 467

DATE: 20190605

DOCKET: C64307

Feldman, van Rensburg and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Raymond Lo Verde

Appellant

Raymond Lo Verde, in person

Amy Ohler, duty counsel

Michael Fawcett, for the respondent

Heard: June 3, 2019

On appeal from the conviction entered on July 2017 and
    the sentence imposed on August 16, 2017 by Justice Joseph Bovard of the Ontario
    Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

Duty Counsel raised two grounds of
    appeals. The first is with respect to the conviction for break and enter. Crown
    counsel agrees that the trial judge erred by failing to address the issue of
    the appellants apparent intoxication in the context of a specific intent
    offence, although defence counsel did not raise any objection at trial.

[2]

Both counsel ask the court to substitute
    a conviction for forcible entry contrary to s. 72 (1) of the Code. So ordered.

[3]

The appellant on his own appeals his
    conviction for sexual assault of the police officer. There is no basis to
    interfere. The trial judge considered all of the evidence and believed the
    officer, which he was entitled to do. This ground of appeal is dismissed.

[4]

Duty counsel also sought to appeal the
    sentence of time served on the sexual assault and to substitute a conditional
    discharge. The appellant brought forward some very positive letters regarding
    his program at Emmanuel College and other positive steps that he has taken
    since the sentencing.

[5]

While we commend the appellant highly
    for the positive steps he has taken in his life, we are not in a position to
    substitute a conditional discharge when that was not requested at sentencing,
    and when there were other factors at play including substance abuse.

[6]

While leave to appeal sentence is
    granted, the appeal against sentence is dismissed. The victim fine surcharge is
    set aside on consent.


